Addressing the challenges of deforestation and forest degradation to tackle climate change and biodiversity loss - Timber and timber products (debate)
The next item is the joint debate on:
the Commission statement - Addressing the challenges of deforestation and forest degradation to tackle climate change and biodiversity loss, and
the report by Mrs Lucas, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council laying down the obligations of operators who place timber and timber products on the market - C6-0373/2008 -.
Mr President, deforestation is responsible for approximately 20% of greenhouse gas emissions at global level. Consequently, from the point of view of climate change, addressing deforestation is an important priority. At the same time, addressing deforestation helps to achieve other important objectives, such as eradicating poverty and reversing the loss of biodiversity, which is another major environmental threat to our planet.
Deforestation has now become a major issue at international negotiations, on both climate change and biodiversity. In order to promote a policy to address this issue, the European Commission issued a communication in October 2008, which the Council accepted in full last December. This communication refers to the question of deforestation and the deterioration in forests in developing countries and proposes, among other things, the development of a financing mechanism in the aim of providing incentives to maintain existing forests.
This proposal is already being discussed and processed at the international negotiations on climate change currently under way. In its communication, the Commission also acknowledges that various European policies, at both internal level and internationally, may have an indirect impact on global forest resources. As such, the Commission has made specific undertakings in the aim of strengthening the cohesion of European policies.
The proposed measures include the following:
an impact assessment on the consumption of imported goods in the European Union which may contribute towards deforestation;
continuing the procedure to review the cohesion of our development policy, which is needed to support developing countries in their efforts to achieve the Millennium Development Goals.
These undertakings will also be implemented through the European Commission's policy on sustainable consumption and production. The aim of this policy is to stimulate growth and the demand for sustainable goods and services, including timber and timber-based products which come from forests to which sustainable management methods are applied.
Allow me now to refer to one of the main factors of deforestation: illegal logging. Illegal logging is very often the first step towards the general exploitation of natural forests. Consequently, addressing illegal logging and improving forest management in general are of fundamental importance if we want efforts to limit deforestation and the deterioration of forests to succeed. In accordance with the European Union's 2003 Action Plan on Forest Law Enforcement, Governance and Trade, the Commission proposed a series of measures to address the problem of illegal logging and the trade associated with it.
The core element of the above action plan was the conclusion of voluntary partnership agreements with third-country timber producers. We believe that the agreements in question may help to address the basic causes of illegal logging. At the same time, however, the Commission has acknowledged that these agreements alone may not suffice to address the problem and other possibilities therefore need to be investigated.
Based on the results of the impact assessment, the Commission submitted a policy proposal last year based on the 'principle of due diligence'. According to the proposed regulation, operators must minimise the risk of placing illegally logged timber and related products on the market by demonstrating due diligence, when they place these products on the European Union market, in obtaining information on the provenance and legality of the products in question.
I should like to extend my especial thanks to the rapporteur, Mrs Lucas, to the shadow rapporteurs and to the draftsman of the opinion, Mr Ford, on their exceptionally diligent work. The Commission has examined the amendments to its draft regulation proposed by the European Parliament and I should like to comment briefly on them:
The amendment banning the trade in illegally logged timber and related products is very important. This ban was included in the options examined by the Commission when it drafted its proposal. However, while this approach is quite attractive at first sight, it presents important practical and political difficulties. That is precisely why we adopted a proposal based on the principle of due diligence. This proposal will achieve the best possible balance between an effective approach to illegal practices, the facility to apply these measures without encumbering operators unnecessarily and, finally, their compatibility with the rules of the World Trade Organization.
The amendments requiring all manner of operators to exercise due diligence at all stages of the supply chain do not appear to follow the principle of proportionality. If the legality of the timber is checked when it is first placed on the market, it would not appear to be necessary for checks to continue at all subsequent stages of the supply chain.
I should also like to comment on Parliament's amendment proposing a broader definition of 'legal timber'. This definition is the epicentre of the proposal and will doubtless be a matter for discussion with the Council. The Commission will examine carefully the consequences of adopting any such broader definition.
As regards the amendments relating to the recognition of monitoring and control authorities, we believe that, by making the Member States responsible for recognising these authorities, our initial proposal is more in keeping with the principle of subsidiarity.
The reasons why it was proposed to set up an advisory group are absolutely understandable. The Commission has always been prepared to consult the stakeholders involved, as it remarked, moreover, in its statement of reasons. However, although the Commission has the right of initiative to set up such advisory groups, it is not necessary for any such provision to be included in the regulation.
Finally, we also understand why it has been proposed to standardise the application of the law in the Member States. For our part, however, we consider that the amendments in question should, as a matter of principle, be in keeping with the principle of subsidiarity.
That brings me to the end of my statement and I shall follow the debate with interest.
rapporteur. - Mr President, I should like to start by saying how relieved I am that, at long last, we finally have before us a proposal for legislation to tackle the problem of illegal logging. Parliament has been waiting for this for an enormous amount of time and I warmly thank my colleagues for their persistent efforts to see it brought forward. I would also like to thank my colleagues for their outstanding cooperation in bringing us to the point of tomorrow's vote; shadows and staff have truly pulled out all the stops so that we could complete Parliament's first reading in the shortest possible time, so as to be in a position to seek a first-reading agreement and thus to avoid any further delays.
Sadly, however, the painfully slow rate of progress in the Council has put paid to that idea. So it seems that we will have to be content with concluding this work in the autumn, following political agreement by the Council in June, and that is very disappointing both to myself and to many colleagues who have worked so hard. Had the Council been here I would have liked to have asked them for a guarantee tonight that they will do everything possible to reach a common position before the summer, because this situation is incredibly urgent.
Illegal logging is a hugely serious problem, against which the EU has preached for many years, yet all the while continuing to provide one of the world's biggest markets for illegally logged timber and timber products. Between 20% and 40% of global industrial wood production is estimated to come from illegal sources, and up to 20% of that finds its way into the EU. That depresses timber prices, it strips natural resources and tax revenue, and it increases the poverty of forest-dependent peoples. The longer-term effects are even more serious, as Commissioner Dimas indicated, since deforestation, of which illegal logging is a major driver, accounts for nearly one fifth of global greenhouse gas emissions.
With the Copenhagen Climate Conference now on the horizon, credible EU action on illegal logging is ever more important. But credible action means effective, binding legislation. While the voluntary partnership agreements conceived under the 2003 FLEGT Action Plan have the potential to drive positive change, to date only one has been signed and, as long as their coverage is not universal, the risks of money-laundering and circumvention are just too high.
The good news is that we do finally have EU legislation; the bad news is that the Commission proposal is distressingly weak and will need comprehensive improvement in order to become meaningful and effective.
In spite of Commissioner Dimas' good words about the importance of tackling illegal logging, the Commission proposal as it stands simply is not up to the job. The preamble to the proposal states that 'weak rules to prevent trade in illegally harvested timber' are at the root of the prevalence of illegal logging, but what the Commission has come up with, I am afraid, will do nothing to change that. Quite simply, the Commission proposal as it stands will not achieve our aim of ensuring that the EU no longer provides a market for illegally logged timber.
The most glaring, gaping hole in the proposal is that it does not actually prohibit the import and sale of illegally logged timber - perverse as that sounds. It requires only that operators at one particular point in the supply chain put in place a due-diligence system while everyone else is immune from any obligation as to the legality of the timber or the timber products that they trade.
Now that stands in stark contrast to the revised US Lacey Act adopted in May 2008, which does enact an explicit prohibition on the import and sale of illegally logged timber, and there is absolutely no good reason why the EU cannot emulate this. So, while my report maintains the Commission's suggestion that only operators who place timber and timber products on the EU market for the first time should be required to put in place a full due-diligence system - since they are clearly the actors with the most influence - it makes clear that all operators in the market share responsibility for trading only legally sourced wood and that failing to do that may constitute an offence.
I should like to say to Commissioner Dimas that I really do believe that our proposals are supplementing due diligence: they are making it more effective, they are making it operational and there is no problem at all with WTO rules. If the US can do it, we should do it, and that is why Parliament is seeking to amend this proposal.
As spokesman for the Group of the European People's Party (Christian Democrats) and European Democrats, I regard the two items before us as being equally important: the Commission statement and Mrs Lucas's report. In our view, we very much need both of these to halt deforestation, forest degradation and the decline in biodiversity. At present, almost 13 million hectares of forest, an area the size of Greece, disappear every year. In addition, deforestation is responsible for almost 20% of global carbon dioxide emissions, which is more than the European Union's entire greenhouse gas emissions. Deforestation is responsible for the significant decline in biodiversity and for the extinction of certain species, not to mention for the deterioration of the Earth's ecosystem. There is no question therefore that we need to act now. This means that the European Union must assume a leading role in formulating a global political response.
Tropical forests aside, I feel it is particularly important to halt the deforestation occurring in Central and Eastern Europe, as well as to create a set of strict sustainability criteria for timber and timber products. Green public procurement and sustainability criteria are required for timber and other forms of biomass used for renewable energy production. Part of the auction revenues resulting from the reduction in carbon dioxide emissions must be earmarked for halting deforestation. I welcome the aspiration expressed in Mrs Lucas's report aimed at tightening controls and creating an effective sanction system. Finally, I believe that it is particularly important to set up monitoring bodies and impose financial penalties which reflect proper compensation for environmental damage.
Mr President, the report on the prohibition of illegal logging, which was adopted by a large majority in the Committee on the Environment, Public Health and Food Safety, is a balanced one. While it is sufficiently ambitious in the prohibition of illegal logging and the import of, and trade in, products that result from it, it does not create additional bureaucracy for the operators that now behave irreproachably.
It is vitally important to control illegal logging, which is a major reason for global deforestation, which itself, as someone said here, causes 20% of global greenhouse gas emissions and is a major cause of the decline in biodiversity. In addition to environmental problems, illegal logging impairs the competitiveness of legal operators in the forestry sector and causes countries to lose huge amounts in income.
I would like to express my sincere thanks to the rapporteur, Mrs Lucas, for her work, thanks to which tomorrow we can vote on a good basic proposal.
on behalf of the ALDE Group. - Mr President, by the time allocated to this debate, one might say that Parliament attaches little importance to saving forests. This stops the disappointment of discovering the shy Commission approach to addressing illegal logging, but what disappointed me the most was the repetition of the argument that we should not punish the good-faith EU operators in order to solve an external problem.
Part of solving a problem is also creating awareness about the problem, and it is high time we acknowledged that some European regions - like mine - are also confronted with rampant deforestation. The illegal logging regulation does not aim to punish or to hinder trade but rather to better control trade. It is true that the Commission proposals were not really clear on how the system should work in practice.
I am pleased that the EP managed to strengthen and clarify the proposal by covering all timber products and requiring all operators to exercise some sort of due diligence by introducing a new baseline for financial penalties and providing clear criteria for a credible and independent monitoring system. Now our challenge is to have this system adopted and implemented sooner rather than later. We need to give consumers the guarantee that they are not fuelling the environmental degradation by accidentally buying illegally harvested timber products.
Member of the Commission. - Mr President, I wish to thank all the speakers in tonight's debate for their constructive contributions. It is important to underline that tackling global deforestation and forest degradation is a complex issue. Solving it requires real political will and actions on the demand side.
We should keep in mind that patterns of tropical deforestation are the result of the interaction of a number of different factors which vary in importance in different locations. Forest cover is not only affected by forest policies, but also by other policies such as taxation policy, land tenure and rights.
In the European Union we understand that working on the coherence of our policies must go hand in hand with supporting countries in their efforts to strengthen national and local institutions and make progress towards effective governance and use of forest resources. I wish to thank again Ms Lucas, Mr Ford and the shadow rapporteurs for their excellent work. I am encouraged that Parliament, while endorsing the approach of the Commission, wants to reinforce it further and has made amendments to this end.
Let me assure you that I fully share Parliament's objective of putting in place an ambitious regulation to address illegal logging and its associated trade. I also want to assure you that the Commission will give careful consideration to the amendments of the proposed regulation.
To conclude, I would like in particular to comment on two of the issues addressed tonight. Firstly I would like to refer to the due-diligence approach, which is more comprehensive than just a certificate of legality. The principle of due diligence reflects the legal obligation of a proactive behaviour to a certain legality and needs to be demonstrated on a basis of comprehensive measures which will enable legality to be reasonably assured.
In some cases a certificate of legality will only be a starting point, the first measure included in the due diligence procedure. Where the risk assessment has shown that the country of origin presents a higher risk of administrative corruption, or in countries where enforcement of national laws is weak, additional guarantees are necessary to underpin the certified legality.
The other issue I would like to address is the proposed extension of the scope to cover downstream operators. According to the principles of better regulation and a reduction of administrative burden, requiring distributors and retailers to demand proof of the due diligence from the proceeding market obligators appears to be excessive. If timber was made subject to due-diligence enquires when first placed on the market, why unduly burden downstream operators?
In summary, out of the 75 proposed amendments, the Commission can support fully, in part, or in principle, 37. I will provide Parliament's secretariat with a list detailing the Commission's position on the amendments.
rapporteur. - Mr President, I should like to thank my colleagues, and Commissioner Dimas, very much for their comments.
One important point I would like to make is that great care has been taken in our amendments not to reinvent the wheel. I have learnt from meetings with numerous industry representatives and other stakeholders that many countries, and also many companies, already have in place excellent systems which would fulfil most, if not all, requirements of the due-diligence system.
It makes sense, then, that all the work that has gone into establishing those systems does not go to waste and that we do not create unnecessary extra administrative burdens; that is far from being our intention.
That being so, we have been very careful and have made use of good advice on including wording which would enable good existing systems to qualify under the regulation without the need to establish whole new structures.
So we have taken very seriously the message that we should not be disproportionate, that we should not be putting too much burden on the different players in the trading system, and that is exactly what our report aims to do: to make sure that all players in the trading system have a responsibility, that we do not put everything onto those who first put the products onto the market. That is what seems disproportionate. I think it is much more sensible that everybody has a role to play.
I would also add that many elements of our proposals are actually supported by industry. It is rather ironic that in many senses industry seems to be far more ambitious in this area than even the Commission itself.
I have heard directly from industry how much they appreciate not only the fact that the Committee on the Environment's report provides them with much greater clarity on what will be expected of them, but also precisely this fairer and more effective sharing of responsibility across the different parts of the supply chain which I have just described.
As far as European operators are concerned, I would like to say very clearly that the regulation as we have amended it should do nothing but benefit responsible European operators, since the vast majority of them already do most of what is being asked, and the existence of the regulation will prevent them from being undercut by other, less scrupulous, operators.
So we should be very clear that there is nothing in this report that makes life difficult for European operators. We have also got some special measures for smaller operators, so we have taken very seriously the risk of being disproportionate; I think we have addressed that very sensibly in the report that we have put before you.
Having heard again your comments, Commissioner, on the Environment Committee's report, I am afraid I do maintain my view that the Commission's proposal as it stands is disappointing and weak and simply will not do what it claims to do. I fail to see how you can have legislation aimed at preventing the sale of illegally logged timber which does not actually make doing so an offence. The way in which the whole Commission proposal is written is very patchy and it is very timid.
I think most European consumers would be genuinely shocked to realise that the EU does not already have in place legislation against illegal logging, and I suspect that all those who concluded, in response to the Commission's own consultation, that legislation was the only way to really address the problem would not see the particular proposals by the Commission, the due-diligence system on its own, as sufficient to be able to address the problems that we face.
I will end my comments tonight by seeking - maybe via your good offices, Commissioner - to put some pressure behind the Council to speed up their work, because we really do want to make sure we get a common position from the Council before the summer so that we can move swiftly on with this in the autumn.
As I said earlier, we had really hoped to get a first-reading agreement. Parliament did everything it could to enable that to happen. It is, frankly, deeply disappointing that the Council has not acted with equivalent seriousness and speed, but I hope I can ask you once again, Commissioner, to do all you can to ensure that the Council does move swiftly on this.
The joint debate is closed.
In accordance with Rule 103(2), I have received one motion for a resolution, on behalf of the Committee on the Environment, Public Health and Food Safety.
The vote on this motion for a resolution will take place on Thursday 23 April 2009.
The vote on the report by Mrs Lucas will take place on Wednesday 22 April 2009.
Written statements (Rule 142)
in writing. - (FR) Combating the trade in illegally harvested timber clearly has to be a priority, given its consequences for ecosystems and the unfair competition to which it subjects 'legal' operators in the forest-timber-paper sector.
However, if we impose disproportionate constraints - particularly in relation to traceability - on operators who place timber on the market, this will result in our businesses becoming less competitive without for all that reducing instances of illegal logging, which will be redirected to other markets. Indeed, we would be unrealistic in thinking that very binding European legislation alone would solve corruption- or State deficit-related problems, which often exist in countries that practise this illegal activity.
Similarly, I believe that this report goes too far in calling into question the Commission's initial proposal, which is acceptable to operators. Thus I do not think it appropriate to call into question the certification systems implemented by professionals, to exclude professional organisations and monitoring organisations financed by operators from the sector, or to do away with the national authority responsible for designating monitoring organisations. I believe that the sector's professionals must remain at the heart of the system and should not have overly burdensome administrative measures imposed on them.